PD-1490-15

                        IN THE COURT OF CRIMINAL APPEALS           CMRT OF CRIMINAL APPEALS
                                  AUSTIN, TEXAS                        NOV 18 2015
THE STATE OF TEXAS,                     §                          *._..'
                                                                   AbelAcosta, Clerk
VS.                                        §   APPEAL NO. 01-15-00096-CR

JAMES WILLS BEN,                       §                            FILED IN
           APPELLANT'S FTRST MOYIONFOR ASIXTY DAY EXTENSION o$°TI^OF CR!M,NAL APPEALS
                  TO FILE HIS PETTnOl FOR DISCRETIONARY REVIEW '       fcOV 18 2ii.J
TO THE HONORABLE JUSTICES OF SAID COURT:                            Abel Acosta C|er!<
      GOMES NOW, JAMES WILLS BEN, Appellant herein now proceeding pro se and in
support of this motion will show this Honorable Court the following:
                                        I.


      The Honorable First District Court of Appeals rendered its opinion in this

case on October 22, 2015. Therefore, Appellant's PDR is presently due to be filed
on or before November 21, 2015. Appellant had been represented by court

appointed attorney, Thomas A. Martin. His representation'was concluded with the
court issuing there opinion. Applicant has no formal.training in the law, in
fact he has a below average 10. At this time Appellant is on a unit that has no
ground floor access":o the law library. Appellant is forced to use a cane to
walk with and wear special medical shoes, as such he can not climb stairs.
      The law library on this unit is on the second floor to obtain access a
prisoner must climb the stairs. Therefore, Appellant's ability to conduct
reseaech is severally limited at its best. The Doctor on this unit just last
recommended Appellant to be transferred to a ground floor unit. Appellant needs
this extra time to do research so he can file a well researched and well written

PDR. If this motion is granted Appellant's brief will be due to be filed on or
before December 21. 2015.
    WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court
grant this motion for. a sixty day extension of time thereby making Appellant's
PDR due to be filed on or before December 21, 2015.



                                                  Respectfully submitted,


                                                  James Wills Ben #543889
                                                  Wayne Scott Unit
                                                  6999 Retrieve Rd
                                                  Angleton, Texas 77515



                             CERTIFICATE OF SERVICE

   I, .hereby certify that a true and correct copy of this motion has been sent

to the Crimina]. District Attorney addressed to: Devon Anderson, 1201 Franklin,

Suite 600, Houston, Texas 77002, by placing a true and correct copy in the

U.S. Mail postage prepaid on this 7iuk     day of November, 2015.



                                                 James Wills Ben